NUMBER 13-09-00567-CV

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


WILLIAM ASHLEY NEAL AND YULIYA NEAL,                                         Appellants,

                                            V.

COUNTRYWIDE HOME LOANS, INC.,                                                  Appellee.


                    On appeal from the 343rd District Court
                        of San Patricio County, Texas.



                          MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Benavides and Vela
                  Memorandum Opinion Per Curiam

       Appellants, William Ashley Neal and Yuliya Neal, perfected an appeal from a

judgment rendered against them in favor of appellee, Countrywide Home Loans, Inc. On

February 17, 2010, the Clerk of this Court notified appellant that the clerk's record in the

above cause was originally due on November 10, 2009, and that the deputy district clerk,
Ernestina Roblez, had notified this Court that appellants failed to make arrangements for

payment of the clerk's record. The Clerk of this Court notified appellants of this defect so

that steps could be taken to correct the defect, if it could be done. See TEX . R. APP. P.

37.3, 42.3(b),(c). Appellants were advised that, if the defect was not corrected within ten

days from the date of receipt of this notice, the appeal would be dismissed for want of

prosecution.

       Appellants have failed to respond to this Court’s notice. Accordingly, the appeal is

DISMISSED FOR WANT OF PROSECUTION. See TEX . R. APP. P. 42.3(b), (c).



                                                 PER CURIAM

Delivered and filed the
15th day of April, 2010.




                                             2